Citation Nr: 1210344	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  11-02 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied entitlement to service connection for bilateral hearing loss and tinnitus.

In March 2011 the Veteran and his wife testified at a hearing before the undersigned Acting Veterans Law Judge; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  Bilateral hearing loss is related to acoustic trauma during military service.

2.  Tinnitus is related to acoustic trauma during military service.


CONCLUSIONS OF LAW

1.  With resolution of the benefit of the doubt in the Veteran's favor, the criteria for establishing service connection for bilateral hearing loss have been met.  38 C.F.R. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  With resolution of the benefit of the doubt in the Veteran's favor, the criteria for establishing service connection for tinnitus have been met.  38 C.F.R. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  Given the favorable decision in this case, no further discussion of VA's duty to notify or assist the Veteran in completing his claim is necessary. 

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including other organic diseases of the nervous system (sensorineural hearing loss or tinnitus) become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the veteran is not obliged to show that his tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of exposure to gunfire and explosions during his military service in Vietnam.

His service treatment records were entirely silent for complaints, findings, or reference to any hearing problems or tinnitus.  On separation examination in January 1970 whispered voice testing was reported as 15/15 bilaterally; however, the Board recognizes that this sort of testing is not an accurate measure of hearing acuity.  His DD Form 214 (Report of Discharge) confirms that he served in Vietnam from January 1970 to January 1971 and identifies his military occupational specialty as communications center specialist.  Awards and medals were not indicative of combat, nor does the Veteran contend that he participated in combat.

The Veteran's original claim for service connection was received in January 1971; he did not claim any problems with his hearing or ringing in his ears at that time.

In November 2009 the Veteran presented to the Phoenix VA Medical Center to establish care, indicating that he had been laid off from his house construction job and was about to lose his health insurance.  Reported active problems included hearing loss.  During a November 2009 mental health consultation, he stated that he had worked for 21 years in a warehouse folding and closing [manufactured] homes.  During a December 2009 audiological consultation, he reported gradual decreased hearing and constant tinnitus and exposure to gunfire and explosions while serving in the Army.  The assessment was mild sloping to moderately severe high frequency sensorineural hearing loss bilaterally.

The Veteran was afforded a VA audiological examination in March 2010.  He again reported noise exposure to gunfire and explosions while serving in the military.  He also reported post-service occupational noise exposure working structural steel and in a warehouse, but wearing hearing protection when around tools, machines, or equipment noise.  He stated that his tinnitus started during military service.  Audiometric testing revealed bilateral hearing loss for VA compensation purposes.  Following a review of the claims file and examination of the Veteran, the audiologist concluded that it was not possible to determine if the etiology of the hearing loss or tinnitus was related to military noise exposure or post-service noise exposure without resorting to mere speculation because there was no documentation of ear/frequency specific hearing levels at the time of separation.

In the March 2010 rating decision, the RO conceded noise exposure during military service.

During a March 2011 hearing, the Veteran reiterated his contention that he was exposed to loud noises such as rocket attacks and explosions during military service and that he first noticed ringing in his ears in Vietnam.  He testified that while working from 1988 to 2009 in a manufacturing plant wearing earplugs was mandatory.  He also stated that he was repeatedly advised to seek further evaluation during annual employment hearing testing because he appeared to have a loss of hearing.  The Veteran's wife testified that she met the Veteran the summer he got out of service [1971], that his hearing loss was immediately apparent to her, and that he had ringing in his ears since she had known him.

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's current bilateral hearing loss and subjective report of tinnitus, which was first reported more than 38 years after separation from service, are related to acoustic trauma during military service.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The March 2011 lay testimony of the Veteran's wife that she noticed his difficulty hearing and knew of his complaints of tinnitus since the summer of 1971 is generally credible and tends to corroborate the Veteran's account of experiencing tinnitus since military service and perceiving hearing problems beginning around the same time.  In reaching its decision, the Board also has taken into account the conclusion provided by the VA examiner in March 2010, but finds that the evidence in its entirety is in equipoise as to whether bilateral hearing loss and tinnitus had their origins in the Veteran's period of military service.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


